

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND IS
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.  THIS SECURITY MAY NOT BE SOLD
OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS.
 
7 ¼ % CONVERTIBLE DEBENTURE
 


Company: American Security Resources Corporation
Company Address: 9601 Katy Freeway, Suite 220, Houston, Texas 77024
Closing Date: December 13, 2007
Maturity Date: December 12, 2010
Principal Amount: $1,500,000
 
American Security Resources Corporation, a Nevada corporation, and any successor
or resulting corporation by way of merger, consolidation, sale or exchange of
all or substantially all of the assets or otherwise (the “Company”), for value
received, hereby promises to pay to the Holder (as such term is hereinafter
defined), or such other Person (as such term is hereinafter defined) upon order
of the Holder, on the Maturity Date (as such term is hereinafter defined), the
Principal Amount (as such term is hereinafter defined), as such sum may be
adjusted pursuant to Article 3, and to pay interest thereon with such interest
commencing to accrue as of the date hereof and payable monthly beginning on the
date hereof and such interest shall be paid within three days of the beginning
of each month that such interest is due, and on the Maturity Date (except that,
if any such date is not a Business Day, then such payment shall be due on the
next succeeding Business Day), at the rate of seven and one-quarter percent (7 ¼
%) per annum (the “Debenture Interest Rate”). All interest payable on the
Principal Amount of this Debenture shall be calculated on the basis of a 360-day
year for the actual number of days elapsed.  Payment of interest on this
Debenture shall be in cash or, at the option of the Holder, in shares of Common
Stock of the Company valued at the then applicable Conversion Price (as defined
herein).  This Debenture may not be prepaid without the written consent of the
Holder.
 
ARTICLE 1
DEFINITIONS
 
SECTION 1.1 Definitions.  The terms defined in this Article whenever used in
this Debenture have the following respective meanings:
 
(i) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended.
 
(ii) “Bankruptcy Code” means the United States Bankruptcy Code of 1986, as
amended (11 U.S.C. §§ 101 et. seq.).
 
(iii) “Business Day” means a day other than Saturday, Sunday or any day on which
banks located in the State of California are authorized or obligated to close.
 
(iv) “Capital Shares” means the Common Stock and any other shares of any other
class or series of capital stock, whether now or hereafter authorized and
however designated, which have the right to participate in the distribution of
earnings and assets (upon dissolution, liquidation or winding-up) of the
Company.
 
(v) “Closing Date” means the closing date set forth in the first paragraph of
this Debenture.
 
(vi) “Common Shares” or “Common Stock” means shares of the Company’s Common
Stock.
 
(vii) “Common Stock Issued at Conversion”, when used with reference to the
securities deliverable upon conversion of this Debenture, means all Common
Shares now or hereafter Outstanding and securities of any other class or series
into which this Debenture hereafter shall have been changed or substituted,
whether now or hereafter created and however designated.
 
(viii) “Conversion” or “conversion” means the repayment by the Company of the
Principal Amount of this Debenture (and, to the extent the Holder elects as
permitted by Section 3.1, accrued and unpaid interest thereon) by the delivery
of Common Stock on the terms provided in Section 3.2, and “convert,”
“converted,” “convertible” and like words shall have a corresponding meaning.
 
(ix) “Conversion Date” means any day on which all or any portion of the
Principal Amount of this Debenture is converted in accordance with the
provisions hereof.
 
(x) “Conversion Notice” means a written notice of conversion substantially in
the form annexed hereto as Exhibit A.
 
(xi) “Conversion Price” on any date of determination means the applicable price
for the conversion of this Debenture into Common Shares on such day as set forth
in Section 3.1(a).
 
(xii) “Current Market Price” on any date of determination means the closing
price of a Common Share on such day as reported in the “pink sheets” through the
Interdealer Trading Quotation System; provided, if such security is not traded
on the over the counter market via the pink sheets, then the closing price on
the NASDAQ OTCBB Exchange; provided further, that, if such security is not
listed or admitted to trading on the NASDAQ OTCBB, as reported on the principal
national security exchange or quotation system on which such security is quoted
or listed or admitted to trading, or, if not quoted or listed or admitted to
trading on any national securities exchange or quotation system, the closing bid
price of such security on the over-the-counter market on the day in question as
reported by Bloomberg LP or a similar generally accepted reporting service, as
the case may be.
 
(xiii) “Debenture” or “Debentures” means this Convertible Debenture of the
Company or such other convertible debenture(s) exchanged therefor as provided in
Section 2.1.
 
(xiv) “Discount Multiplier” has the meaning set forth in Section 3.1(a).
 
(xv) “Event of Default” has the meaning set forth in Section 6.1.
 
(xvi) “Holder” means Golden Gate Investors, Inc., any successor thereto, or any
Person to whom this Debenture is subsequently transferred in accordance with the
provisions hereof.
 
(xvii) “Interest Payment Due Date” has the meaning set forth in the opening
paragraph of this Debenture.
 
(xviii) “Market Disruption Event” means any event that results in a material
suspension or limitation of trading of the Common Shares.
 
(xix) “Maturity Date” means the maturity date set forth in the first paragraph
of this Debenture.
 
(xx) “Maximum Rate” has the meaning set forth in Section 6.4.
 
(xxi) “Outstanding” when used with reference to Common Shares or Capital Shares
(collectively, “Shares”) means, on any date of determination, all issued and
outstanding Shares, and includes all such Shares issuable in respect of
outstanding scrip or any certificates representing fractional interests in such
Shares; provided, however, that any such Shares directly or indirectly owned or
held by or for the account of the Company or any Subsidiary of the Company shall
not be deemed “Outstanding” for purposes hereof.
 
(xxii) “Person” means an individual, a corporation, a partnership, an
association, a limited liability company, an unincorporated business
organization, a trust or other entity or organization, and any government or
political subdivision or any agency or instrumentality thereof.
 
(xxiii) “Principal Amount” means, for any date of calculation, the principal sum
set forth in the first paragraph of this Debenture (but only such principal
amount as to which the Holder has (a) actually advanced, and (b) not theretofore
furnished a Conversion Notice in compliance with Section 3.2).
 
(xxiv) “SEC” means the United States Securities and Exchange Commission.
 
(xxv) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as in effect at the time.
 
(xxvi) “Securities Purchase Agreement” means that certain Securities Purchase
Agreement of even date herewith by and among the Company and Holder, as the same
may be amended from time to time.
 
(xxvii) “Subsidiary” means any entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are owned directly or
indirectly by the Company.
 
(xxviii) “Trading Day” means any day on which (i) purchases and sales of
securities on the principal national security exchange or quotation system on
which the Common Shares are traded are reported thereon, or, if not quoted or
listed or admitted to trading on any national securities exchange or quotation
system, as reported by Bloomberg LP or a similar generally accepted reporting
service, as the case may be, (ii) at least one bid for the trading of Common
Shares is reported and (iii) no Market Disruption Event occurs.
 
(xxix) “Volume Weighted Average
Price”                                                                           per
Common Share means the volume weighted average price of the Common Shares during
any Trading Day as reported in the “pink sheets” through the Interdealer Trading
Quotation System; provided, if such security is not traded on the over the
counter market via the pink sheets, then the volume weighted average price on
the NASDAQ OTCBB; provided further, that, if such security is not listed or
admitted to trading on the NASDAQ OTCBB, as reported on the principal national
security exchange or quotation system on which such security is quoted or listed
or admitted to trading, or, if not quoted or listed or admitted to trading on
any national securities exchange or quotation system, the volume weighted
average price of the Common Shares during any Trading Day on the
over-the-counter market as reported by Bloomberg LP or a similar generally
accepted reporting service, as the case may be.
 
All references to “cash” or “$” herein means currency of the United States of
America.
 
ARTICLE 2
EXCHANGES, TRANSFER AND REPAYMENT
 
SECTION 2.1 Registration of Transfer of Debentures. This Debenture, when
presented for registration of transfer, shall (if so required by the Company) be
duly endorsed, or be accompanied by a written instrument of transfer in form
reasonably satisfactory to the Company duly executed, by the Holder duly
authorized in writing.
 
SECTION 2.2 Loss, Theft, Destruction of Debenture.  Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Debenture and, in the case of any such loss, theft or destruction, upon
receipt of indemnity or security reasonably satisfactory to the Company, or, in
the case of any such mutilation, upon surrender and cancellation of this
Debenture, the Company shall make, issue and deliver, in lieu of such lost,
stolen, destroyed or mutilated Debenture, a new Debenture of like tenor and
unpaid Principal Amount dated as of the date hereof (which shall accrue interest
from the most recent Interest Payment Due Date on which an interest payment was
made in full).  This Debenture shall be held and owned upon the express
condition that the provisions of this Section 2.2 are exclusive with respect to
the replacement of a mutilated, destroyed, lost or stolen Debenture and shall
preclude any and all other rights and remedies notwithstanding any law or
statute existing or hereafter enacted to the contrary with respect to the
replacement of negotiable instruments or other securities without the surrender
thereof.
 
SECTION 2.3 Who Deemed Absolute Owner.  The Company may deem the Person in whose
name this Debenture shall be registered upon the registry books of the Company
to be, and may treat it as, the absolute owner of this Debenture (whether or not
this Debenture shall be overdue) for the purpose of receiving payment of or on
account of the Principal Amount of this Debenture, for the conversion of this
Debenture and for all other purposes, and the Company shall not be affected by
any notice to the contrary.  All such payments and such conversions shall be
valid and effectual to satisfy and discharge the liability upon this Debenture
to the extent of the sum or sums so paid or the conversion or conversions so
made.
 
SECTION 2.4 Repayment at Maturity.  At the Maturity Date, the Company shall
repay the outstanding Principal Amount of this Debenture in whole in cash,
together with all accrued and unpaid interest thereon, in cash, to the Maturity
Date.
 
ARTICLE 3
CONVERSION OF DEBENTURE
 
SECTION 3.1 Conversion; Conversion Price; Valuation Event.
 
At the option of the Holder, this Debenture may be converted, either in whole or
in part, up to the full Principal Amount hereof into Common Shares (calculated
as to each such conversion to the nearest 1/100th of a share), at any time and
from time to time on any Business Day, subject to compliance with Section 3.2.
The number of Common Shares into which this Debenture may be converted is equal
to the dollar amount of the Debenture being converted divided by the Conversion
Price. The “Conversion Price” shall be equal to the lesser of (i) $0.25, or (ii)
80% of the average of the 5 lowest Volume Weighted Average Prices during the 20
Trading Days prior to Holder’s election to convert (the percentage figure being
a “Discount Multiplier”). The Company reserves the right to increase the number
of Trading Days in clause (ii) above, as it deems appropriate.
 
If the Holder elects to convert a portion of the Debenture and, on the day that
the election is made, the Volume Weighted Average Price is below $0.01, the
Company shall have the right to prepay that portion of the Debenture that Holder
elected to convert, plus any accrued and unpaid interest, at 150% of such
amount. In the event that the Company elects to prepay that portion of the
Debenture, Holder shall have the right to withdraw its Conversion Notice.
 
SECTION 3.2 Exercise of Conversion Privilege.  (a) Conversion of this Debenture
may be exercised on any Business Day by the Holder by telecopying an executed
and completed Conversion Notice to the Company.  Each date on which a Conversion
Notice is telecopied to the Company in accordance with the provisions of this
Section 3.2 shall constitute a Conversion Date.  The Company shall convert this
Debenture and issue the Common Stock Issued at Conversion in the manner provided
below in this Section 3.2, and all voting and other rights associated with the
beneficial ownership of the Common Stock Issued at Conversion shall vest with
the Holder, effective as of the Conversion Date at the time specified in the
Conversion Notice.  The Conversion Notice also shall state the name or names
(with addresses) of the persons who are to become the holders of the Common
Stock Issued at Conversion in connection with such conversion. As promptly as
practicable after the receipt of the Conversion Notice as aforesaid, but in any
event not more than two (2) Business Days after the Company’s receipt of such
Conversion Notice, the Company shall (i) issue the Common Stock Issued at
Conversion in accordance with the provisions of this Article 3 and (ii) cause to
be mailed for delivery by overnight courier (x) a certificate or certificate(s)
representing the number of Common Shares to which the Holder is entitled by
virtue of such conversion and (y) cash, as provided in Section 3.3, in respect
of any fraction of a Common Share deliverable upon such conversion.  Such
conversion shall be deemed to have been effected at the time at which the
Conversion Notice indicates, and at such time the rights of the Holder of this
Debenture, as such (except if and to the extent that any Principal Amount
thereof remains unconverted), shall cease and the Person and Persons in whose
name or names the Common Stock Issued at Conversion shall be issuable shall be
deemed to have become the holder or holders of record of the Common Shares
represented thereby, and all voting and other rights associated with the
beneficial ownership of such Common Shares shall at such time vest with such
Person or Persons.  The Conversion Notice shall constitute a contract between
the Holder and the Company, whereby the Holder shall be deemed to subscribe for
the number of Common Shares which it will be entitled to receive upon such
conversion and, in payment and satisfaction of such subscription (and for any
cash adjustment to which it is entitled pursuant to Section 3.4), to surrender
this Debenture and to release the Company from all liability thereon (except if
and to the extent that any Principal Amount thereof remains unconverted).  No
cash payment aggregating less than $1.00 shall be required to be given unless
specifically requested by the Holder.
 
(b) If, at any time after the date of this Debenture, (i) the Company
challenges, disputes or denies the right of the Holder hereof to effect the
conversion of this Debenture into Common Shares or otherwise dishonors or
rejects any Conversion Notice delivered in accordance with this Section 3.2 or
(ii) any third party who is not and has never been an Affiliate of the Holder
commences any lawsuit or legal proceeding or otherwise asserts any claim before
any court or public or governmental authority which seeks to challenge, deny,
enjoin, limit, modify, delay or dispute the right of the Holder hereof to effect
the conversion of this Debenture into Common Shares, then the Holder shall have
the right, but not the obligation, by written notice to the Company, to require
the Company to promptly redeem this Debenture for cash at one hundred fifty
percent (150%) of the Principal Amount thereof, together with all accrued and
unpaid interest thereon to the date of redemption.  Under any of the
circumstances set forth above, the Company shall be responsible for the payment
of all costs and expenses of the Holder, including reasonable legal fees and
expenses, as and when incurred in defending itself in any such action or
pursuing its rights hereunder (in addition to any other rights of the Holder).
 
(c) The Holder shall be entitled to exercise its conversion privilege
notwithstanding the commencement of any case under the Bankruptcy Code.  In the
event the Company is a debtor under the Bankruptcy Code, the Company hereby
waives to the fullest extent permitted any rights to relief it may have under 11
U.S.C. § 362 in respect of the Holder’s conversion privilege.  The Company
hereby waives to the fullest extent permitted any rights to relief it may have
under 11 U.S.C. § 362 in respect of the conversion of this Debenture.  The
Company agrees, without cost or expense to the Holder, to take or consent to any
and all action necessary to effectuate relief under 11 U.S.C. § 362.
 
SECTION 3.3 Fractional Shares.  No fractional Common Shares or scrip
representing fractional Common Shares shall be delivered upon conversion of this
Debenture.  Instead of any fractional Common Shares which otherwise would be
delivered upon conversion of this Debenture, the Company shall pay a cash
adjustment in respect of such fraction in an amount equal to the same fraction
multiplied by the Current Market Price on the Conversion Date.  No cash payment
of less than $1.00 shall be required to be given unless specifically requested
by the Holder.
 
SECTION 3.4 Adjustments.  The Conversion Price and the number of shares
deliverable upon conversion of this Debenture are subject to adjustment from
time to time as follows:
 
(i) Reclassification, Etc.  In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another Person
(where the Company is not the survivor or where there is a change in or
distribution with respect to the Common Stock of the Company), sell, convey,
transfer or otherwise dispose of all or substantially all its property, assets
or business to another Person, or effectuate a transaction or series of related
transactions in which more than fifty percent (50%) of the voting power of the
Company is disposed of (each, a “Fundamental Corporate Change”) and, pursuant to
the terms of such Fundamental Corporate Change, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”) are to be received by
or distributed to the holders of Common Stock of the Company, then the Holder of
this Debenture shall have the right thereafter, at its sole option, to (x)
require the Company to prepay this Debenture for cash at one hundred fifty
percent (150%) of the Principal Amount thereof, together with all accrued and
unpaid interest thereon to the date of prepayment, (y) receive the number of
shares of common stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and Other Property as is receivable
upon or as a result of such Fundamental Corporate Change by a holder of the
number of shares of Common Stock into which the outstanding portion of this
Debenture may be converted at the Conversion Price applicable immediately prior
to such Fundamental Corporate Change or (z) require the Company, or such
successor, resulting or purchasing corporation, as the case may be, to, without
benefit of any additional consideration therefor, execute and deliver to the
Holder a debenture with substantial identical rights, privileges, powers,
restrictions and other terms as this Debenture in an amount equal to the amount
outstanding under this Debenture immediately prior to such Fundamental Corporate
Change.  For purposes hereof, “common stock of the successor or acquiring
corporation” shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to prepayment and shall also include any
evidences of indebtedness, shares of stock or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock.  The
foregoing provisions shall similarly apply to successive Fundamental Corporate
Changes.
 
SECTION 3.5 Certain Conversion Limits.
 


The Company shall not effect any conversion of this Debenture, and a Holder
shall not have the right to convert any portion of this Debenture, to the extent
that after giving effect to the conversion, as set forth on the applicable
Conversion Notice, such Holder (together with such Holder’s Affiliates, and any
other person or entity acting as a group together with such Holder or any of
such Holder’s Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by such Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon conversion of this Debenture with respect to which such determination is
being made, but shall exclude the number of shares of Common Stock which are
issuable upon (A) conversion of the remaining, unconverted principal amount of
this Debenture beneficially owned by such Holder or any of its Affiliates and
(B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein (including, without
limitation, any other Debentures or warrants to purchase shares of the Company’s
Common Stock) beneficially owned by such Holder or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 3.5, beneficial ownership shall be calculated in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  To the extent that the limitation contained in this Section 3.5
applies, the determination of whether this Debenture is convertible (in relation
to other securities owned by such Holder together with any Affiliates) and of
which principal amount of this Debenture is convertible shall be in the sole
discretion of such Holder, and the submission of a Conversion Notice shall be
deemed to be such Holder’s determination of whether this Debenture may be
converted (in relation to other securities owned by such Holder together with
any Affiliates) and which principal amount of this Debenture is convertible, in
each case subject to such aggregate percentage limitations.  To ensure
compliance with this restriction, each Holder will be deemed to represent to the
Company each time it delivers a Conversion Notice that such Conversion Notice
has not violated the restrictions set forth in this paragraph and the Company
shall have no obligation to verify or confirm the accuracy of such
determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 3.5, in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock
provided to the Holder in writing by the Company after Holder makes such request
or in the event that the Company files, any of the following with the Securities
and Exchange Commission, the most recent of the following: (A) the Company's
most recent Form 10-QSB or Form 10-KSB, as the case may be, (B) a more recent
public announcement by the Company; or (C) a more recent notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding.  Upon the written or oral request of a Holder, the Company
shall within two Trading Days confirm orally and in writing to such Holder the
number of shares of Common Stock then outstanding on the records of the Company
as of the date of the request.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Debenture, by such Holder
or its Affiliates since the date as of which such number of outstanding shares
of Common Stock was reported.  The “Beneficial Ownership Limitation” shall be
4.99% of the number of shares of the Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock issuable upon conversion
of this Debenture held by the Holder.  The Beneficial Ownership Limitation
provisions of this Section 3.5 may be waived by such Holder, at the election of
such Holder, upon not less than 61 days’ prior notice to the Company, to, at the
sole discretion of the Holder, either change the Beneficial Ownership Limitation
to (i) 9.99% of the number of shares of the Common Stock outstanding immediately
after giving effect to the issuance of shares of Common Stock upon conversion of
the Debenture held by the Holder and the provisions of this Section 3.5 shall
continue to apply, or (ii) remove any Beneficial Ownership Limitation under this
Debenture.  The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section
3.5 to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.  If any court of competent jurisdiction shall determine that
the foregoing limitation is ineffective to prevent a Holder from being deemed
the beneficial owner of more than 9.99% of the then outstanding shares of Common
Stock, then the Company shall prepay such portion of this Debenture as shall
cause such Holder not to be deemed the beneficial owner of more than 9.99% of
the then outstanding shares of Common Stock.  Upon such determination by a court
of competent jurisdiction, the Holder shall have no interest in or rights under
such portion of the Debenture.  Any and all interest paid on or prior to the
date of such determination shall be deemed interest paid on the remaining
portion of this Debenture held by the Holder.  Such prepayment shall be for cash
at a prepayment price of one hundred fifty percent (150%) of the Principal
Amount thereof, together with all accrued and unpaid interest thereon to the
date of prepayment.  The limitations contained in this paragraph shall apply to
a successor holder of this Debenture.
 
 
SECTION 3.6 Surrender of Debentures.  Upon any redemption of this Debenture
pursuant to Sections 3.2, 3.5 or 6.2, or upon maturity pursuant to Section 2.4,
the Holder shall either deliver this Debenture by hand to the Company at its
principal executive offices or surrender the same to the Company at such address
by nationally recognized overnight courier.  Payment of the redemption price or
the amount due on maturity specified in Section 2.4, shall be made by the
Company to the Holder against receipt of this Debenture (as provided in this
Section 3.5) by wire transfer of immediately available funds to such account(s)
as the Holder shall specify by written notice to the Company.  If payment of
such redemption price is not made in full by the redemption date, or the amount
due on maturity is not paid in full by the Maturity Date, the Holder shall again
have the right to convert this Debenture as provided in Article 3 hereof or to
declare an Event of Default.
 
ARTICLE 4
STATUS; RESTRICTIONS ON TRANSFER
 
SECTION 4.1 Status of Debenture.  This Debenture constitutes a legal, valid and
binding obligation of the Company, enforceable in accordance with its terms
subject, as to enforceability, to general principles of equity and to principles
of bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights and remedies generally.
 
SECTION 4.2 Restrictions on Transfer.  This Debenture, and any Common Shares
deliverable upon the conversion hereof, have not been registered under the
Securities Act.  The Holder by accepting this Debenture agrees that this
Debenture and the shares of Common Stock to be acquired as interest on and upon
conversion of this Debenture may not be assigned or otherwise transferred unless
and until (i) the Company has received the opinion of counsel for the Holder
that this Debenture or such shares may be sold pursuant to an exemption from
registration under the Securities Act, provided that the Company will not
require opinions of counsel for transactions involving transfers to Affiliates
of the Holder or pursuant to Rule 144 promulgated by the SEC under the
Securities Act, except in unusual circumstances, or (ii) a registration
statement relating to this Debenture or such shares has been filed by the
Company and declared effective by the SEC.
 
Each certificate for shares of Common Stock deliverable hereunder shall bear a
legend as follows unless and until such securities have been sold pursuant to an
effective registration statement under the Securities Act:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”).  The securities
may not be offered for sale, sold or otherwise transferred except (i) pursuant
to an effective registration statement under the Securities Act or (ii) pursuant
to an exemption from registration under the Securities Act in respect of which
the issuer of this certificate has received an opinion of counsel satisfactory
to the issuer of this certificate to such effect.  Copies of the agreement
covering both the purchase of the securities and restrictions on their transfer
may be obtained at no cost by written request made by the holder of record of
this certificate to the Secretary of the issuer of this certificate at the
principal executive offices of the issuer of this certificate.”
 
ARTICLE 5
COVENANTS
 
SECTION 5.1 Conversion.  The Company shall cause the transfer agent, not later
than two (2) Business Days after the Company’s receipt of a Conversion Notice,
to issue and deliver to the Holder the requisite shares of Common Stock Issued
at Conversion.
 
SECTION 5.2 Notice of Default.  If any one or more events occur which constitute
or which, with notice, lapse of time, or both, would constitute an Event of
Default, the Company shall forthwith give notice to the Holder, specifying the
nature and status of the Event of Default or such other event(s), as the case
may be.
 
SECTION 5.3 Payment of Obligations.  So long as this Debenture shall be
outstanding, the Company shall pay, extend, or discharge at or before maturity,
all its respective material obligations and liabilities, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings.
 
SECTION 5.4 Compliance with Laws.  So long as this Debenture shall be
outstanding, the Company shall comply with all applicable laws, ordinances,
rules, regulations and requirements of governmental authorities, except for such
noncompliance which would not have a material adverse effect on the business,
properties, prospects, condition (financial or otherwise) or results of
operations of the Company and the Subsidiaries.
 
SECTION 5.5 Inspection of Property, Books and Records.  So long as this
Debenture shall be outstanding, the Company shall keep proper books of record
and account in which full, true and correct entries shall be made of all
material dealings and transactions in relation to its business and activities
and shall permit representatives of the Holder at the Holder’s expense to visit
and inspect any of its respective properties, to examine and make abstracts from
any of its respective books and records, not reasonably deemed confidential by
the Company, and to discuss its respective affairs, finances and accounts with
its respective officers and independent public accountants, all at such
reasonable times and as often as may reasonably be desired.
 
SECTION 5.6 Reservation of Stock Issuable Upon Conversion.  The Company shall at
all times reserve and keep available out of its authorized but unissued shares
of Common Stock, solely for the purpose of effecting the conversion of this
Debenture, such number of its shares of Common Stock as shall from time to time
be sufficient to effect the conversion of this Debenture; and if at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the conversion of this Debenture, in addition to such other remedies
as shall be available to the holder of this Debenture, the Company will take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued shares of Common Stock to such number of
shares as shall be sufficient for such purposes, including, without limitation,
engaging in best efforts to obtain the requisite shareholder approval to file an
amendment to the charter of the Company.
 
SECTION 5.7 Right of First Refusal on Other
Financing.                                                                                                In
the event that the Company obtains a commitment for any other financing (either
debt, equity, or a combination thereof) which is to close during the term of
this Debenture, Holder shall be entitled to a right of first refusal to enable
it to, at Holder’s option, either: (i) match the terms of the other financing,
or (ii) add additional principal to this Debenture, in the amount of such other
financing, on the same terms and conditions as this Debenture. The Company shall
deliver to Holder, at least 10 days prior to the proposed closing date of such
transaction, written notice describing the proposed transaction, including the
terms and conditions thereof, and providing Holder an option during the 10 day
period following delivery of such notice to either provide the financing being
offered in such transaction on the same terms as contemplated by such
transaction, or to add additional principal to this Debenture, in the amount of
such other financing, on the same terms and conditions as this
Debenture.  Notwithstanding the foregoing, if the Company seeks to consummate
such financing on terms less favorable to the Company than those terms that were
provided to Holder, such financing shall be subject to Holder’s right of first
refusal set forth in this Section 5.7.
 
ARTICLE 6
EVENTS OF DEFAULT; REMEDIES
 
SECTION 6.1 Events of Default.  “Event of Default” wherever used herein means
any one of the following events:
 
(i) the Company shall default in the payment of principal of or interest on this
Debenture as and when the same shall be due and payable and, in the case of an
interest payment default, such default shall continue for five (5) Business Days
after the date such interest payment was due, or the Company shall fail to
perform or observe any other covenant, agreement, term, provision, undertaking
or commitment under this Debenture or the Securities Purchase Agreement and such
default shall continue for a period of ten (10) Business Days after the delivery
to the Company of written notice that the Company is in default hereunder or
thereunder;
 
(ii) any of the representations, warranties, or covenants made by the Company
herein, in the Securities Purchase Agreement or in any certificate or financial
or other written statements heretofore or hereafter furnished by or on behalf of
the Company in connection with the execution and delivery of this Debenture or
the Securities Purchase Agreement shall be false or misleading in a material
respect on the Closing Date;
 
(iii) under the laws of any jurisdiction not otherwise covered by clauses (iv)
and (v) below, the Company or any Subsidiary (A) becomes insolvent or generally
not able to pay its debts as they become due, (B) admits in writing its
inability to pay its debts generally or makes a general assignment for the
benefit of creditors, (C) institutes or has instituted against it any proceeding
seeking (x) to adjudicate it a bankrupt or insolvent, (y) liquidation,
winding-up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors including any plan of compromise or
arrangement or other corporate proceeding involving or affecting its creditors
or (z) the entry of an order for relief or the appointment of a receiver,
trustee or other similar person for it or for any substantial part of its
properties and assets, and in the case of any such official proceeding
instituted against it (but not instituted by it), either the proceeding remains
undismissed or unstayed for a period of sixty (60) calendar days, or any of the
actions sought in such proceeding (including the entry of an order for relief
against it or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its properties and assets) occurs
or (D) takes any corporate action to authorize any of the above actions;
 
(iv) the entry of a decree or order by a court having jurisdiction in the
premises adjudging the Company or any Subsidiary a bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company under the Bankruptcy
Code or any other applicable Federal or state law, or appointing a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of the
Company or of any substantial part of its property, or ordering the winding-up
or liquidation of its affairs, and any such decree or order continues and is
unstayed and in effect for a period of sixty (60) calendar days;
 
(v) the institution by the Company or any Subsidiary of proceedings to be
adjudicated a bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code or any other applicable federal or state law, or the consent by
it to the filing of any such petition or to the appointment of a receiver,
liquidator, assignee, trustee or sequestrator (or other similar official) of the
Company or of any substantial part of its property, or the making by it of an
assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as and when they become due, or the
taking of corporate action by the Company in furtherance of any such action;
 
(vi) a final judgment or final judgments for the payment of money shall have
been entered by any court or courts of competent jurisdiction against the
Company and remains undischarged for a period (during which execution shall be
effectively stayed) of thirty (30) days, provided that the aggregate amount of
all such judgments at any time outstanding (to the extent not paid or to be
paid, as evidenced by a written communication to that effect from the applicable
insurer, by insurance) exceeds One Hundred Thousand Dollars ($100,000);
 
(vii) it becomes unlawful for the Company to perform or comply with its
obligations under this Debenture or the Securities Purchase Agreement in any
respect;
 
(viii) the Common Shares shall no longer be traded in the over the counter
market via the “pink sheets” or not otherwise be listed for trading on  the
NASDAQ OTCBB (the “Trading Market” or, to the extent the Company becomes
eligible to list its Common Stock on any other national security exchange or
quotation system, upon official notice of listing on any such exchange or
system, as the case may be, it shall be the “Trading Market”) or suspended from
trading on the Trading Market, and shall not be reinstated, relisted or such
suspension lifted, as the case may be, within five (5) days;
 
(ix) the Company shall fail to timely file all reports required to be filed by
it with the Commission (as defined in the Securities Purchase Agreement)
pursuant to Section 13 or 15(d) of the Exchange Act (as defined in the
Securities Purchase Agreement), or otherwise required by the Exchange Act;
 
(x) the Company shall default (giving effect to any applicable grace period) in
the payment of principal or interest as and when the same shall become due and
payable, under any indebtedness, individually or in the aggregate, of more than
One Hundred Thousand Dollars ($100,000); or
 
(xi) the Common Stock shall trade on the Trading Market at a price per share
that is $0.01 per share or lower at any time during the term of this Debenture
(as adjusted for any stock splits, stock dividends, combinations, subdivisions,
recapitalizations or the like).
 
SECTION 6.2 Acceleration of Maturity; Rescission and Annulment.  If an Event of
Default occurs and is continuing, provided however, that once an Event of
Default occurs as described in clause (xi) of Section 6.1, such Event of Default
will not be cured by the subsequent trading of the Common Stock at a price
greater than that specified in such clause, then and in every such case the
Holder may, in Holder’s sole and absolute discretion, by a notice in writing to
the Company, rescind any outstanding Conversion Notice and declare that any or
all amounts owing or otherwise outstanding under this Debenture are immediately
due and payable and upon any such declaration this Debenture or such portion
thereof, as applicable, shall become immediately due and payable in cash at a
price of one hundred fifty percent (150%) of the Principal Amount thereof,
together with all accrued and unpaid interest thereon to the date of payment;
provided, however, in the case of any Event of Default described in clause (xi)
of Section 6.1 such amount shall become immediately due and payable in cash at a
price of one hundred ten percent (110%) of the Principal Amount thereof,
together with all accrued and unpaid interest thereon to the date of payment;
provided further, in the case of any Event of Default described in clauses
(iii), (iv), (v) or (vii) of Section 6.1, all amounts owing or otherwise
outstanding under this Debenture automatically shall become immediately due and
payable without the necessity of any notice or declaration as aforesaid.  In the
event that the Company is obligated to pay any amount to the Holder in
connection with an acceleration of the maturity of this Debenture as set forth
herein, the Company shall first apply against such amount an amount equal to the
outstanding amount owed by the Holder to the Company under the Promissory Note,
if any, and the amount otherwise owed by the Company to the Holder in connection
with an acceleration of the maturity of this Debenture shall be reduced by the
outstanding amount owed by the Holder to the Company under the Promissory Note,
with the Promissory Note deemed paid by Holder to the extent of and with respect
to such amount, and if the amount due from the Company to the Holder in
connection with an acceleration of the maturity of this Debenture is equal to or
greater than the outstanding amount owed under the Promissory Note, the Company
shall cancel and deem the Promissory Note as paid in full in connection with the
application of the amount owed by the Holder to the Company under Promissory
Note against the amount otherwise owed by the Company to the Holder
hereunder.  The Company shall immediately pay in cash to the Holder any
remaining amount owed by the Company to the Holder in connection with the
acceleration of the maturity of this Debenture as described herein, after the
application of the outstanding amount owed under the Promissory Note, if any, to
such obligation.
 
SECTION 6.3 Late Payment Penalty.  If any portion of the principal of or
interest on this Debenture shall not be paid within ten (10) days of when it is
due, the Discount Multiplier under this Debenture shall decrease by one
percentage point (1%) for all conversions of this Debenture thereafter.
 
SECTION 6.4 Maximum Interest Rate.  Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate as provided for herein
shall exceed the maximum lawful rate which may be contracted for, charged, taken
or received by the Holder in accordance with any applicable law (the “Maximum
Rate”), the rate of interest applicable to this Debenture shall be limited to
the Maximum Rate.  To the greatest extent permitted under applicable law, the
Company hereby waives and agrees not to allege or claim that any provisions of
this Debenture could give rise to or result in any actual or potential violation
of any applicable usury laws.
 
SECTION 6.5 Remedies Not Waived.  No course of dealing between the Company and
the Holder or any delay in exercising any rights hereunder shall operate as a
waiver by the Holder.
 
SECTION
6.6                                Remedies.                                The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder, by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Debenture will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Debenture, that the Holder shall be entitled
to all other available remedies at law or in equity, and in addition to the
penalties assessable herein, to an injunction or injunctions restraining,
preventing or curing any breach of this Debenture and to enforce specifically
the terms and provisions thereof, without the necessity of showing economic loss
and without any bond or other security being required.
 
SECTION 6.7                                Payment of Certain
Amounts.                                                                Whenever
pursuant to this Debenture the Company is required to pay an amount in excess of
the Principal Amount plus accrued and unpaid interest, the Company and the
Holder agree that the actual damages to the Holder from the receipt of cash
payment on this Debenture may be difficult to determine and the amount to be so
paid by the Company represents stipulated damages and not a penalty and is
intended to compensate the Holder in part for loss of the opportunity to convert
this Debenture and to earn a return from the sale of shares of Common Stock
acquired upon conversion of this Debenture at a price in excess of that price
paid for such shares pursuant to this Debenture. The Company and the Holder
hereby agree that such amount of stipulated damages is not disproportionate to
the possible loss to the Holder from the receipt of a cash payment without the
opportunity to convert this Debenture into shares of Common Stock.
 
ARTICLE 7
MISCELLANEOUS
 
SECTION 7.1 Notice of Certain Events.  In the case of the occurrence of any
event described in Section 3.4 of this Debenture, the Company shall cause to be
mailed to the Holder of this Debenture at its last address as it appears in the
Company’s security registry, at least twenty (20) days prior to the applicable
record, effective or expiration date hereinafter specified (or, if such twenty
(20) days’ notice is not possible, at the earliest possible date prior to any
such record, effective or expiration date), a notice thereof, including, if
applicable, a statement of (y) the date on which a record is to be taken for the
purpose of such dividend, distribution, issuance or granting of rights, options
or warrants, or if a record is not to be taken, the date as of which the holders
of record of Common Stock to be entitled to such dividend, distribution,
issuance or granting of rights, options or warrants are to be determined or (z)
the date on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up is expected to become effective, and the
date as of which it is expected that holders of record of Common Stock will be
entitled to exchange their shares for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale transfer,
dissolution, liquidation or winding-up.
 
SECTION 7.2 Register.  The Company shall keep at its principal office a register
in which the Company shall provide for the registration of this Debenture.  Upon
any transfer of this Debenture in accordance with Articles 2 and 4 hereof, the
Company shall register such transfer on the Debenture register.
 
SECTION 7.3 Withholding.  To the extent required by applicable law, the Company
may withhold amounts for or on account of any taxes imposed or levied by or on
behalf of any taxing authority in the United States having jurisdiction over the
Company from any payments made pursuant to this Debenture.
 
SECTION 7.4 Transmittal of Notices.  Except as may be otherwise provided herein,
any notice or other communication or delivery required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by telecopier
machine or by a nationally recognized overnight courier service, and shall be
deemed given when so delivered personally, or by telecopier machine or overnight
courier service as follows:
 


(1)           If to the Company, to:


American Security Resources Corporation
9601 Katy Freeway, Suite 220
Houston, Texas 77024
Telephone: 713-465-1001
Facsimile: 713-465-1001


(2)           If to the Holder, to:
Golden Gate Investors, Inc.
7817 Herschel Avenue, Suite 200
La Jolla, California 92037
Telephone: 858-551-8789
Facsimile: 858-551-8779
 
Each of the Holder or the Company may change the foregoing address by notice
given pursuant to this Section 7.4.
 
SECTION 7.5 Attorneys’ Fees.  Should any party hereto employ an attorney for the
purpose of enforcing or construing this Debenture, or any judgment based on this
Debenture, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other party or parties thereto reimbursement for
all reasonable attorneys' fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.  The "prevailing party" means the party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.
 
SECTION 7.6 Governing Law.  This Debenture shall be governed by, and construed
in accordance with, the laws of the State of California (without giving effect
to conflicts of laws principles).  With respect to any suit, action or
proceedings relating to this Debenture, the Company irrevocably submits to the
exclusive jurisdiction of the courts of the State of California sitting in San
Diego and the United States District Court located in the City of San Diego and
hereby waives, to the fullest extent permitted by applicable law, any claim that
any such suit, action or proceeding has been brought in an inconvenient
forum.  Subject to applicable law, the Company agrees that final judgment
against it in any legal action or proceeding arising out of or relating to this
Debenture shall be conclusive and may be enforced in any other jurisdiction
within or outside the United States by suit on the judgment, a certified copy of
which judgment shall be conclusive evidence thereof and the amount of its
indebtedness, or by such other means provided by law.
 
SECTION 7.7                                Waiver of Jury Trial. To the fullest
extent permitted by law, each of the parties hereto hereby knowingly,
voluntarily and intentionally waives its respective rights to a jury trial of
any claim or cause of action based upon or arising out of this Debenture or any
other document or any dealings between them relating to the subject matter of
this Debenture and other documents.  Each party hereto (i) certifies that
neither of their respective representatives, agents or attorneys has
represented, expressly or otherwise, that such party would not, in the event of
litigation, seek to enforce the foregoing waivers and (ii) acknowledges that it
has been induced to enter into this Debenture by, among other things, the mutual
waivers and certifications herein.
 
SECTION 7.8                                Headings.  The headings of the
Articles and Sections of this Debenture are inserted for convenience only and do
not constitute a part of this Debenture.
 
SECTION 7.9                                Payment Dates.  Whenever any payment
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.
 
SECTION 7.10                                Binding Effect.  Each Holder by
accepting this Debenture agrees to be bound by and comply with the terms and
provisions of this Debenture.
 
SECTION 7.11                                No Stockholder Rights.  Except as
otherwise provided herein, this Debenture shall not entitle the Holder to any of
the rights of a stockholder of the Company, including, without limitation, the
right to vote, to receive dividends and other distributions, or to receive any
notice of, or to attend, meetings of stockholders or any other proceedings of
the Company, unless and to the extent converted into shares of Common Stock in
accordance with the terms hereof.
 
SECTION 7.12                                Facsimile Execution.  Facsimile
execution of this Debenture shall be deemed original.
 
IN WITNESS WHEREOF, the Company has caused this Debenture to be signed by its
duly authorized officer on the date of this Debenture.



 
American Security Resources Corporation
 
By: _______________________________________
 
Name:  Frank Neukomm
 
Title:   CEO

 


 





_____________ _____________
Initials Initials
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
DEBENTURE CONVERSION NOTICE


TO:
American Security Resources Corporation

9601 Katy Freeway, Suite 220
Houston, Texas 77024
Telephone: 713-465-1001
Facsimile: 713-465-1080
 
The undersigned owner of the Convertible Debenture due December 12, 2010 (the
“Debenture”) issued by American Security Resources Corporation (the “Company”)
hereby irrevocably exercises its option to convert $__________ Principal Amount
of the Debenture into shares of Common Stock in accordance with the terms of the
Debenture.  The undersigned hereby instructs the Company to convert the portion
of the Debenture specified above into shares of Common Stock Issued at
Conversion in accordance with the provisions of Article 3 of the Debenture.  The
undersigned directs that the Common Stock and certificates therefor deliverable
upon conversion, the Debenture reissued in the Principal Amount not being
surrendered for conversion hereby, [the check or shares of Common Stock in
payment of the accrued and unpaid interest thereon to the date of this Notice,]
together with any check in payment for fractional Common Stock, be registered in
the name of and/or delivered to the undersigned unless a different name has been
indicated below.  All capitalized terms used and not defined herein have the
respective meanings assigned to them in the Debenture.  The conversion pursuant
hereto shall be deemed to have been effected at the date and time specified
below, and at such time the rights of the undersigned as a Holder of the
Principal Amount of the Debenture set forth above shall cease and the Person or
Persons in whose name or names the Common Stock Issued at Conversion shall be
registered shall be deemed to have become the holder or holders of record of the
Common Shares represented thereby and all voting and other rights associated
with the beneficial ownership of such Common Shares shall at such time vest with
such Person or Persons.
 
Date and time:  __________________
 
______________________________
 
By: ___________________________
 
Title: _________________________
 


 


Fill in for registration of Debenture:
Please print name and address
(including ZIP code number):
_____________________________________________
_____________________________________________
_____________________________________________